DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 14-15 and 17-25) in the reply filed on 2 Nov. 2020 is acknowledged. The traversal is on the ground(s) that no undue search burden exists between Group II (claims 14-15 and 17-25) and Group III (claim 16).  This is not found persuasive because the two groups require different search areas. For instance, the Group II invention requires a heat exchanger and must be fully capable of being used for removal of a flux (see MPEP §2114, §2115, and §2173.05(g)). The Group III invention is a method of removing flux, and does not require a heat exchanger.
Applicant did not traverse the restriction between Group I (claims 1-13) and Group II (original claims 14-15).
The requirement is still deemed proper and is therefore made FINAL.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No.62/583152 and 62/684485, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed applications do not provide support for the claim 14 limitation:
a heat exchanger mechanism fluidically connected to the rinse agent exit port and the rinse agent entry port, the heat exchanger mechanism adapted for receiving the rinse agent from the rinse agent exit port, cooling the rinse agent to a select rinse agent entry temperature, and delivering the rinse agent at the select rinse agent entry temperature to the scrubber chamber via the rinse agent entry port
and therefore do not provide support for claims 14-15 and 17-25.
Claims 14-15 and 17-25 are given priority to 7 Nov. 2018 which is the filing date of the instant application 16/183200.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gas withdrawal device” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 24, the limitation “wherein the packing material comprises a plurality of packing material components” is recited in claim 23. Claim 24 recites “wherein the plurality of packing material components is selected from the group consisting of” and where one of the options in the group is “having geometric shapes”. Because all packing material has “geometric shapes”, the claim does not further limit claim 25.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olvera US 2014/0245892 A1 (hereafter Olvera).

Regarding claim 14, Olvera teaches a system (Fig 1) for removal of a flux in a gas stream (¶1, dust, smoke, gas; where the system is fully capable of removal of a flux in a gas stream as a flux/smoke, see MPEP §2114, §2115, §2173.05(g)), the system comprising:
a single scrubber chamber (1) having a gas inlet (outlet of duct 1a) through which the gas stream enters the scrubber chamber (¶12, where the duct 1a feeds the tank via further mechanisms 2c and 2h), and a gas outlet (outlet of tank to duct 1b) through which the gas stream exits the scrubber chamber (¶12, outlet conveys gasses);
a gas withdrawal device (1b) fluidically connected to the scrubber chamber and operating at a condition for withdrawing the gas stream from the gas inlet to the gas outlet (¶12, duct conveys gasses);
a rinse agent entry port (port for liquid entering chamber from coil 2d) proximal to the gas inlet (where Fig 1 shows the two features proximal) through which a rinse agent enters the scrubber chamber (¶12, recirculating liquid);
a rinse agent exit port (port for liquid going to pump 5) for draining the rinse agent from the scrubber chamber;
a heat exchanger mechanism (2d) fluidically connected to the rinse agent exit port and the rinse agent entry port, the heat exchanger mechanism adapted for receiving the rinse agent from the rinse agent exit port, cooling the rinse agent to a select rinse agent entry temperature, and delivering the rinse agent at the select rinse agent entry temperature to the scrubber chamber via the rinse agent entry port (¶12, cooling coil 2d);
wherein the rinse agent condenses a portion of the flux in the gas stream, thereby removing the portion from the gas stream (¶8, capture polluting emissions).

Regarding claim 18, Olvera teaches all the limitations of claim 14. Olvera further teaches wherein the rinse agent comprises a formulation of cleaner and water (¶12, contains liquid such as water mixed with a degreasing liquid).
Regarding wherein the rinse agent comprises a formulation of cleaner and water in a volumetric ratio corresponding to 40 ml. of cleaner/6000 ml water, the 

Regarding claim 19, Olvera teaches all the limitations of claim 14. Olvera further teaches wherein the rinse agent comprises a solvent (¶12, contains liquid such as water mixed with a degreasing liquid) which forms a stable dispersion of the flux and the solvent (where one of ordinary skill would have expected a water and degreaser to form the dispersion).
Regarding wherein the rinse agent comprises a solvent which forms a stable dispersion of the flux and the solvent, the limitation is a method of using the apparatus which does not require further structure. The apparatus of Olvera would be fully capable of having the rinse agent comprises a solvent which forms a stable dispersion of the flux and the solvent because the apparatus (which apparatus is taught to comprise a formulation of solvent) would not require any structural modifications to have the solvent form a stable dispersion of the flux and the solvent. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 20, Olvera teaches all the limitations of claim 14. Olvera further teaches wherein the rinse agent comprises a water component and a second 
Regarding wherein the rinse agent comprises a water component and a second component forming at least one of a stable dispersion and a metastable suspension of the flux and the water component, the limitation is a method of using the apparatus which does not require further structure. The apparatus of Olvera would be fully capable of having the rinse agent which comprises water and a degreaser to form either a stable dispersion or a metastable suspension because the limitation would not require any structural modifications to have the solvent form a dispersion/suspension of the flux and the solvent. See MPEP §2114, §2115, §2173.05(g).

Regarding claim 21, Olvera teaches all the limitations of claim 20. Olvera further teaches wherein the second component includes at least one of a detergent and a surfactant (¶12, degreasing liquid).
Wherein the second component includes at least one of a detergent and a surfactant is a method of using the apparatus which does not require further structure. See MPEP §2114, §2115, §2173.05(g).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Olvera as applied to claim 14 above, and further in view of Hiyama et al. US 2016/0279726 A1 (hereafter Hiyama).

Regarding claim 15, Olvera teaches all the limitations of claim 14. Olvera further teaches where the scrubber chamber contains liquid such as water (¶12).

Hiyama teaches a system for scrubbing components from a gas using water as an absorbent (abstract, Fig 1) comprising a scrubber chamber (15) and a condenser (17) fluidically connected to the scrubber chamber at the gas outlet of the scrubber chamber and adapted for reducing to a select condenser temperature the gas stream flowing therethrough thereby separating from the gas stream a portion of the rinse agent and the flux remaining in the gas stream in order to provide dry cleaned air (¶53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas withdraw device of Olvera (1b) by incorporating the condenser of Hiyama (17) in order to provide dry cleaned air (¶53).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Olvera as applied to claim 14 above, and further in view of “Solenoid valve” Wikipedia published 31 Jan. 2015 accessed at <https://en.wikipedia.org/w/index.php?title=Solenoid_valve&oldid=644968950> (hereafter Solenoid).


Olvera does not teach wherein the rinse agent exit port comprises a solenoid valve.
Solenoid teaches where a solenoid valve allows fast and safe switching, shut off and dosing of fluids, and control of the valve with electric current (introduction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rinse agent exit port of Olvera (port for liquid going to pump 5) by incorporating the solenoid valve of Solenoid in order to allow fast and safe switching, shut off and dosing of fluids, and control of the valve with electric current (introduction). The modification would result in wherein the rinse agent exit port comprises a solenoid valve.


Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Olvera as applied to claim 14 above, and further in view of Hepburn US 8,968,450 (hereafter Hepburn).

Regarding claims 22-25, Olvera teaches all the limitations of claim 14. Olvera further teaches gas immersed in a liquid (¶12).
Olvera does not teach:
wherein the scrubber chamber includes a packing material for increasing a residence time of the gas stream travelling therethrough;
wherein the packing material comprises a plurality of packing material components which increases a path length of the gas stream travelling through the scrubber chamber;
wherein the plurality of packing material components is selected from the group consisting of the plurality of components having geometric shapes, the plurality of components comprising Raschig rings, the plurality of components having similar shapes, the plurality of component having different shapes, the plurality of components have similar and different shapes, and a combination of at least two of the aforementioned;
wherein the packing material components comprises one or more layers or arrays of similar or different configurations.
Hepburn teaches a gas pollution separator (abstract) where gas is bubbled through a liquid (col 1 lines 59-55) comprising a scrubber chamber (201),
wherein the scrubber chamber includes a packing material (100) for increasing a residence time of the gas stream travelling therethrough;
wherein the packing material comprises a plurality of packing material components (105, 106) which increases a path length of the gas stream travelling through the scrubber chamber (as shown in Fig 3, where a straight path is blocked by the packing material);
wherein the plurality of packing material components have geometric shapes (where the material is a physical material and thus has a geometric shape; col 2 lines 52-67);
wherein the packing material components comprises one or more layers or arrays of similar or different configurations (col 2 line 52 – col 3 line 6, layers 105/106).
Hepburn teaches where the packing material decreases bubble size and increases the gas/liquid interface (col 2 line 52 – col 3 line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrubber chamber of Olvera (1) by incorporating the packing material of Hepburn (100) in order to decrease bubble size and increase the gas/liquid interface (col 2 line 52 – col 3 line 6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/STEPHEN HOBSON/Examiner, Art Unit 1776